This is an appeal by the employer and insurance carrier from an award and decision of the State Industrial Board made and entered on the 27th of November, 1935. On July 28, 1928, the claimant was employed as a helper in the plating department of the Valley Applicanee, Inc. On that day he sustained the injuries for which the award herein was made. The questions presented to this court for review are (1) was there an accident, and (2) whether the claim should be dismissed because it was not filed within one year after the date of the accident. The evidence shows that the claimant’s foreman was notified immediately after the accident. There is ample proof in the record to sustain the finding that there was an accident and that the claimant’s condition was due to that accident. Award unanimously affirmed, with costs to the State Industrial Board. (See Matter of Bosdyck v. Rochester Folding Box Co., 245 App. Div. 880; affd., 271 N. T. 549.) Present—■ Rhodes, Acting P. J., McNamee, Crapser, Bliss and Heffernan, JJ.